USCA4 Appeal: 21-4211      Doc: 21         Filed: 02/07/2022      Pg: 1 of 5




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 21-4211


        UNITED STATES OF AMERICA,

                             Plaintiff - Appellee,

                      v.

        KENYADA ANTONIO ALFORD,

                             Defendant - Appellant.



        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Terry L. Wooten, Senior District Judge. (4:11-cr-02246-TLW-1)


        Submitted: December 17, 2021                                      Decided: February 7, 2022


        Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Michael A. Meetze, Assistant Federal Public Defender, OFFICE OF THE
        FEDERAL PUBLIC DEFENDER, Florence, South Carolina, for Appellant. M. Rhett
        DeHart, United States Attorney, Robert F. Daley, Jr., Assistant United States Attorney,
        OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
        Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4211      Doc: 21         Filed: 02/07/2022      Pg: 2 of 5




        PER CURIAM:

               Kenyada Antonio Alford appeals his 24-month revocation sentence. He argues that

        this sentence is plainly unreasonable because the district court failed to consider his

        nonfrivolous mitigating arguments and based his sentence predominately on impermissible

        sentencing factors. We affirm.

               “A district court has broad discretion when imposing a sentence upon revocation of

        supervised release. [We] will affirm a revocation sentence if it is within the statutory

        maximum and is not plainly unreasonable.” United States v. Patterson, 957 F.3d 426, 436

        (4th Cir. 2020). Before deciding “whether a revocation sentence is plainly unreasonable,

        [we] must first determine whether the sentence is procedurally or substantively

        unreasonable,” id., evaluating “the same procedural and substantive considerations that

        guide our review of original sentences” but taking “a more deferential appellate posture

        than we do when reviewing original sentences,” United States v. Padgett, 788 F.3d 370,

        373 (4th Cir. 2015) (cleaned up). “Only if a sentence is either procedurally or substantively

        unreasonable is a determination then made as to whether the sentence is plainly

        unreasonable – that is, whether the unreasonableness is clear or obvious.” Patterson, 957

        F.3d at 437 (internal quotation marks omitted). “A sentence within the policy statement

        range is presumed reasonable[.]” Padgett, 788 F.3d at 373 (internal quotation marks

        omitted). *


               *
                 The government argues that, beyond this deference, Alford’s claims are further
        subject to plain error review, noting that he failed to request a sentence below 24 months.
        Because we hold, below, that Alford’s sentence was not plainly unreasonable, we need not
        (Continued)
                                                     2
USCA4 Appeal: 21-4211       Doc: 21          Filed: 02/07/2022      Pg: 3 of 5




               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted),

        cert. denied, 141 S. Ct. 1252 (2021); see 18 U.S.C. § 3583(e) (listing applicable factors).

        “[A]lthough the court need not be as detailed or specific when imposing a revocation

        sentence as it must be when imposing a post-conviction sentence, it still must provide a

        statement of reasons for the sentence imposed.” United States v. Slappy, 872 F.3d 202,

        208 (4th Cir. 2017) (cleaned up). The district court must, at a minimum, explain the

        sentence sufficiently to permit appellate review “with the assurance that the court

        considered any potentially meritorious arguments raised by [the defendant] with regard to

        his sentencing.” United States v. Gibbs, 897 F.3d 199, 205 (4th Cir. 2018) (cleaned up);

        see Patterson, 957 F.3d at 440 (“Although that is a low bar, the record must reflect some

        affirmation that the court considered the arguments in mitigation made by a defendant.”).

               Further, in fashioning an appropriate sentence, “the court should sanction primarily

        the defendant’s breach of trust.” U.S. Sentencing Guidelines Manual ch. 7, pt. A(3)(b).

        While the court also must consider certain enumerated factors under § 3553(a), excluded

        from that list is “the need for the sentence . . . to reflect the seriousness of the offense, to

        promote respect for the law, and to provide just punishment for the offense.” 18 U.S.C.


        separately address whether any error affected his substantial rights or seriously affected the
        fairness or integrity of judicial proceedings. See, e.g., United States v. Davis, 855 F.3d
        587, 595 (4th Cir. 2017).

                                                       3
USCA4 Appeal: 21-4211      Doc: 21         Filed: 02/07/2022      Pg: 4 of 5




        § 3553(a)(2)(A); see id. § 3583(e).         We have recognized, however, that the

        “§ 3553(a)(2)(A) [factors] are intertwined with the factors courts are expressly authorized

        to consider under § 3583(e).” United States v. Webb, 738 F.3d 638, 641 (4th Cir. 2013).

        Thus, although the district court may not base a revocation sentence “predominately” on

        the § 3553(a)(2)(A) factors, “mere reference to such considerations does not render a

        revocation sentence procedurally unreasonable when those factors are relevant to, and

        considered in conjunction with, the enumerated § 3553(a) factors.” Id. at 642.

               “A revocation sentence is substantively reasonable if, in light of the totality of the

        circumstances, the court states an appropriate basis for concluding that the defendant

        should receive the sentence imposed.” Coston, 964 F.3d at 297 (internal quotation marks

        omitted).

               Although the district court’s discussion of Alford’s mitigating arguments could have

        been more robust, we conclude that it was sufficient to permit meaningful appellate review.

        The court sentenced Alford within his policy statement range after confirming that it had

        considered his mitigating arguments and offering “affirmative statements for why it was

        imposing the 24-month sentence.” Gibbs, 897 F.3d at 206. We further conclude that the

        district court did not predominately sentence Alford based on impermissible sentencing

        factors. The court’s discussion of the seriousness of the violations and the consequences

        for them was clearly “intertwined” with its analysis of permissible § 3553(a) factors and

        Alford’s breach of trust. Webb, 738 F.3d at 641. And it is apparent that the court’s

        “concern with this breach of trust . . . far outweighed any other concerns and provided



                                                     4
USCA4 Appeal: 21-4211         Doc: 21      Filed: 02/07/2022     Pg: 5 of 5




        independent justification for the sentence.” United States v. Bennett, 698 F.3d 194, 201

        (4th Cir. 2012).

               Because Alford’s sentence is not plainly unreasonable, we affirm the district court’s

        judgment. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                       AFFIRMED




                                                     5